DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicant’s amendments filed February 18, 2022, cancelling claims 13 and 23, and adding new claim 25 is acknowledged.  Claims 1-12, 14-22 and 24-25 are now pending and examined herein.  
The Affidavit filed under 37 CFR 1.132 filed February 18, 2022 is insufficient to overcome the rejection of claims 1-12, 14-22 and 24 based upon Li applied under 35 U.S.C. 103 as set forth in the last Office action.  The evidence provided is persuasive to indicate the REEMAC2 vector taught in Li is larger than 5000 base pairs.  However, the objective evidence is not commensurate in scope with the claims because the REEMAC2 vector taught in Li also contains a peptide of interest, which is not encompassed by claim 1.  Furthermore, as explained below, it is not clear if the size limitation applies to the claimed vector when the coding sequence for a peptide of interest is included.  See MPEP § 716. 
Applicant' s arguments and Affidavit have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5, 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4, 10 and 12 depend from claim 1, which recites a nucleic acid expression vector that consists of 5000 or fewer bases pairs.  Claims 2, 4, 10 and 12 recite the vector further comprising a selectable marker, a nucleic acid encoding a peptide of interest that is in frame with a signal peptide, a translational enhancer and/or a SUMO-tag.  It is not clear whether the 5000 base pair limit is applicable to the vector when it further comprises the additional genetic elements.  The specification illustrates four vectors that are fewer than 5000 bases (PEF5.1, PEF5.2, PEF5.2Max, PEF5PuroR) (Figure 16C, D, and G; Figure 31B).  Although all four of the vectors have a selectable marker, only one vector has a translational enhancer, and none of the vectors contain a nucleic acid encoding a peptide that is in-frame with a signal peptide.  The specification describes inserting the coding sequences for two peptides of interest, sVAP-1 and PLA2R1, which have coding regions of 2202 and 4131 base pairs, respectively (page 30, lines 35-36; page 32, lines 4-6).  If the two coding regions were cloned into PEF5.1, PEF5.2, PEF5.2Max or PEF5PuroR, the size of the vector would be larger than 5000 base pairs.   Even if the selectable marker and linked promoter were removed from the vectors (approximately 800 bp) in figures 16 and 31, the addition of a coding sequence for sVAP-1 and PLA2R1 would still produce a vector larger than 5000 bp.  Additionally, the specification indicates that a SUMO-tag is represented by SEQ ID NO: 14 which consists of 315 amino acids.  Adding a nucleic acid encoding a SUMO tag to any of the four vectors would produce a vector greater than 5000 base pairs.      
Thus, it is not clear from the specification if the limitation of claim 1 regarding the size limit of the vector applies to the vector when it further comprises the selectable marker, SUMO-tag and/or the coding sequence for the peptide of interest.
Claims 5 and 11 are rejected for being dependent from a rejected claim and not clarifying the indefiniteness therein.  

Claims 4 and 5 also recite “the peptide of interest”.  Claim 1, from which they depend, recites “expressing a peptide” in the preamble, a “nucleic acid encoding signal peptide”, and a “multiple cloning side for inserting nucleic acid encoding the peptide in-frame with the signal peptide”.  There is a lack of clear antecedent basis for “the peptide of interest”.  It is unclear whether “the peptide of interest” is the signal peptide, the peptide recited in the preamble and expressed from the vector once its coding sequence is inserted into the MCS, the fusion peptide that would arise once the expression cassette is transcribed or translated, or something else.  
In addition, the phrase “peptide of interest” is a subjective term that depends on the area of interest of the practitioner carrying out the method. The specification does not provide a limiting definition. MPEP 2173.05.(a).(IV) states “Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.”  No such standard is provided in this application. Amyloid beta would be a “peptide of interest” for an artisan researching Alzheimer disease but, likely, not one for an artisan researching Covid-19 infection. It is unclear whether either artisan would be operating within the scope of the claim. The term is therefore indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2011/0097798), in view of Clonetech (pEGFP-C2 Vector Information; published October 3, 2002), Genbank (GenBank Accession #: U57606, pEGFP-C2, https://www.ncbi.nlm.nih.gov/nuccore/U57606 [retrieved July 4, 2022]) and Stern (Stern et al. (2007) Trends in Cell and Molecular Biology, 17 pages).  Claim 2 is evidenced by ZeoCassettes (ZeoCassette™ Vectors Manual, https://tools.thermofisher.com/content/sfs/manuals/zeocassette_man.pdf, [retrieved July 8, 2022], published 2016) and Morgan (Kendell Morgan, Plasmids 101: The Promoter Region – Let's Go!, Blog post https://blog.addgene.org/plasmids-101-the-promoter-region, [retrieved July 8, 2022]; published April 3, 2014). 

Regarding claim 1, Li teaches a nucleic acid expression vector REEMAC2 (see FIG 6) for expression in a mammalian cell ([0019]) comprising an expression cassette comprising a promoter (see C2 promoter), a nucleic acid encoding a secreting leader sequence (i.e. signal peptide), at least one cloning site (i.e. multiple cloning site) for target gene insertion (see claim 2) and an SV40 terminator (i.e. a 3' UTR sequence comprising a polyadenylation sequence) (see FIG 6).  Li's disclosure of "at least one cloning site for target gene insertion" (see claim 2) sufficiently describes the vector prior to insertion of the nucleic acid encoding the target gene of interest.  Li teaches REEMAC2 was derived from REEMAC1, which was derived from pEGFP-C2 ([0075]).  Li teaches, starting with pEGFP-C2, the CMV promoter was removed and replaced with the CAG promoter, adding 1118 nucleotides ([0075], [0077], [0152]-[0156]).  Li teaches the C2 promoter was added to the vector, adding 56 base pairs ([0164]).  Li teaches, the FMDV IRES was added, which adds 469 base pairs ([0166]-[0167]; Figure 6).  Li teaches a HYG selection marker and EM7 promoter were added, which adds 1026 and 66 base pairs, respectively ([0085]-[0086]); Figure 6).  Taken together, Li teaches that the difference in size between pEFGP-C2 and REEMAC1 is an additional 2735 base pairs.  Li teaches the bacterial expression cassette and all other non-essential components for mammalian expression were removed to convert REEMAC1 to REEMAC2 ([0045], [0085]; Figure 6).  Li teaches using GFP expression to measure the effect of different control elements on expression level ([0076], Figures 1-5), indicating that the coding sequence for EGFP (i.e., a peptide of interest) was present in the vectors as certain genetic elements were added or removed.  Li teaches REEMAC2 includes a nucleic acid sequence encoding a “target” (i.e., a peptide of interest) (Figure 6) including the coding sequences for human interferon 1 ([0105]).  Li teaches expression of human interferon 1 is higher from REEMAC2 than from REEMAC1 ([0105]; Figure 7).
Li is silent on the starting size of the pEGFP-C2, the size of a nucleic acid encoding EGFP (i.e., a peptide of interest) in pEGFP-C2, and the size of the “the bacterial expression cassette and all other non-essential components for mammalian expression” present on pEGFP-C2.  Li also does not teach wherein the secreting leader sequence is from Gaussia luciferase.
Clonetech teaches the initial size of pEGFP-C2 is approximately 4.7 kB and corresponds to Genbank accession U57606.  According to Genbank, pEGFP-C2 is 4735 base pairs.  Clonetech teaches the f1 Ori, bacterial promotor for Kan selection, SV40 Ori, SV40 promoter, the Neo/Kan bacterial selection marker and the HSV TKpoly(A) signal needed for bacterial expression and propagation (i.e., non-essential for mammalian gene expression) is 2028 base pairs in total (page 2).  Therefore, the REEMAC2 vector with the EGFP coding sequence as a target peptide taught in Li is inherently 5442 base pairs.   Clonetech additionally teaches the size of the EGFP coding sequences from the translational start site until the stop codon is 804 bp (page 2).  Therefore, the generic REEMAC2 vector without a target peptide, is approximately 4638 base pairs (i.e., consisting of 5000 or fewer nucleic acid base pairs).
Stern teaches testing a variety of signal peptides in the amount of luciferase production and observed that the most effective signal peptide was the signal peptide from Gaussia luciferase (abstract).  Stern teaches observing superior in the hepatic HepG2 cell line as well as CHO cells (abstract).  Stern concluded that the selection of a signal peptide is of vital importance in the production of maximal amounts of recombinant protein in mammalian expression systems (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the vector of Li by removing the GFP target peptide sequence and replace the secreting leader sequence with a signal peptide encoding the Gaussia signal peptide in-frame to a nucleic acid encoding a protein of interest for the advantage of maximizing the production of various proteins of interest in a host mammalian cell as described by Stern.  Li teaches using REEMAC2 to express a variety of proteins in mammalian cells indicating GFP can be easily removed and replaced as the “target”.  One would have been motivated to remove the GFP coding region from REEMAC2 to convert the vector into a generic vector, into which a peptide of interest could be included.  To the extent that Li does not explicitly refer to the SV40 terminator as comprising a polyadenylation sequence, Clonetech teaches the SV40 polyA terminator and Stern teaches that SV40 terminator achieves termination through polyadenylation (page 4, column 1, last paragraph).  Accordingly, it is inherent to the SV40 terminator that is comprises a polyadenylation sequence.  

Regarding clam 2, Li further teaches wherein the REEMAC2 vector further comprises a nucleic acid that encodes hygromycin (i.e. a selectable marker) which is downstream of an EM7 promoter.  Li teaches EM7 is a bacterial promoter ([0037]).  The instant specification teaches that the EF1A promoter occupies intermediate strength between CMV and SV40 (page 29, lines 13-15).  Li is silent on the strength of the EM7 promoter compared to SV40 and EF1A promoters.
ZeoCassette teaches EM7 is a synthetic derivate of the T7 bacterial promoter (page 3).  Morgan teaches a variety of eukaryotic and prokaryotic promoters, including T7 and EF1A (pages 2-4).  Morgan teaches T7 is a prokaryotic promoter and requires T7 RNA polymerase (page 4).  Morgan teaches EF1A is a strong promoter for mammalian expression (page 2).  Morgan teaches bacterial promoters only work in prokaryotic cells (page 2, ¶2).  Because the claims are directed to a vector for expression in a mammalian cell, the bacterial EM7 promoter taught in Li is inherently weaker than the mammalian promoter EF1a in mammalian cells. 

Regarding claim 3, Stern teaches wherein the signal peptide from Gaussia luciferase encodes the peptide MGVKVLFALICIAVAEA (see Table 1), which is identical to instant SEQ ID NO: 1.

Regarding claims 4 and 5, as indicated above in section 112(b), it is not clear whether the 5000 base pair limit applies to the vector when it also contains the nucleic acid sequence encoding the target protein.  For the purposes of examination, claims 4 and 5 are interpreted as not requiring the vector that also comprising the peptide of interest-encoding nucleic acid sequence to be under 5000 base pairs.  Li teaches wherein the expression cassette further comprises a nucleic acid that encodes a target protein ([0085]), wherein the target protein is human interferon 1 ([0105]), which is a mammalian protein.

Regarding clams 6 and 7, Li teaches wherein the promoter is the CMV promoter ([0071]). However, to the extent that Li does not explicitly refer to the presence of the CMV promoter in the REEMAC2 vector, Li teaches that CMV is active in many cell cultures systems as it is considered one of the strongest promoters ([0071]).  Accordingly, it would have been obvious to one of ordinary skill in the art to have used the CMV promoter for the advantage of achieving strong gene expression.

Regarding clams 8 and 9, Li does not teach wherein the promoter is a promoter for inducible expression. 
However, Stern teaches that through a transactivator sequence known as the Tet­regulatory element the expression of the inserted gene can be regulated (induced) by the addition of tetracycline (i.e. inducible by doxycycline) (page 8, column 1, last paragraph). 
It would have been obvious to one of ordinary skill in the art to have replaced the promoter for an inducible promoter such as the tet-regulatory element for the advantage of achieving increased control of protein expression.

Regarding clams 14-16, Li teaches CHO-Kl cells (i.e. mammalian host cells) comprising the nucleic acid expression vector ([0105]).

Regarding claim 17, the limitations of a nucleic acid expression vector according to claim 1 are discussed above.  In addition, Li further teaches wherein the REEMAC2 vector further comprises a nucleic acid that encodes hygromycin (i.e. a selectable marker) which is downstream of EM7 promoter, which is inherently "weaker expression induction than an SV40 promoter" in mammalian cells at least one the basis that the EM7 promoter is a bacterial promoter ([0037]) whereas Stern makes clear that the SV40 promoter is derived from the genes of animal viruses and it most commonly used (page 2, column 2, paragraph 2).

Regarding claim 18, the features of Li's REEMAC2 plasmid vector, which is less than 5 kb in length when the coding sequence for the target peptide is removed, includes a promoter, a multiple cloning site for inserting nucleic acid encoding a peptide fused (i.e. in-frame) with a secreting leader sequence (i.e. a signal peptide) ([0094]), and a SV40 terminator (i.e. 3' UTR sequence comprising a polyadenylation sequence), is discussed above as applied to claim 1.  The obviousness of replacing the secreting leader sequence (i.e. signal peptide) with a Gaussia signal peptide thereby introducing a nucleic acid that encodes a Gaussia signal peptide into the plasmid is discussed above as applied to claim 1. 

Regarding claim 19, the specification does not explicitly define the term "kit". For the purposes of this rejection, the term "kit" is interpreted as merely the sum of its contents. The limitations of a vector according to cairn 1 are addressed above. In addition, Li further teaches a mammalian cell and Lipofectamine 2000 for transfection (i.e. a reagent) ([0098]).

Regarding claim 20, the limitations of claim 1 are addressed above.  Li further teaches wherein the vector comprises a cloning site for target gene insertion (see claim 2), wherein a gene encoding human interferon 1 is inserted, the vector is transfected into CHO-Kl cells (i.e. a mammalian cell), and culturing the cells ([0105]).

Regarding claim 21, Li further teaches purifying the proteins expressed and secreted from the host cells ([0109]).  Accordingly, it would have been obvious to one of ordinary skill in the art to have purified the protein encoded by the gene of interest for the advantage of isolating the protein of interest for use in downstream applications.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2011/0097798), Clonetech (pEGFP-C2 Vector Information; published October 3, 2002), Genbank (GenBank Accession #: U57606, pEGFP-C2, https://www.ncbi.nlm.nih.gov/nuccore/U57606 [retrieved July 4, 2022]) and Stern (Stern et al. (2007) Trends in Cell and Molecular Biology, 17 pages), as applied to claim 1 above, and further in view of Invitrogen (pcDNA™4/HisMax A, B, and C product manual by Invitrogen, published November 8, 2011).
The teachings of Li, Clonetech and Stern are recited above.
Regarding claims 10 and 11, Li does not teach wherein the expression cassette further comprises a translational enhancer, or wherein the translational enhancer is SP163.  
However, Invitrogen's pcDNA4/HisMax plasmid vector manual describes the SP163 translational enhancer that increases expression of the recombinant protein via a cap­independent translation mechanism (see page 17).
It would have been obvious to one of ordinary skill in the art to have further modified the vector to include the SP163 translational enhancer for the advantage of increasing the expression of the recombinant protein of interest as described by Invitrogen's pcDNA4/HisMax plasmid vector manual.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2011/0097798), Clonetech (pEGFP-C2 Vector Information; published October 3, 2002), Genbank (GenBank Accession #: U57606, pEGFP-C2, https://www.ncbi.nlm.nih.gov/nuccore/U57606 [retrieved July 4, 2022]) and Stern (Stern et al. (2007) Trends in Cell and Molecular Biology, 17 pages), as applied to claim 1 above, and further in view of and further in view of Peroutka (Peroutka et al. (2008) Protein Science, 17: 1586-1595).

The teachings of Li, Clonetech and Stern are recited above.  For the purposes of examination, claim 12 is interpreted as not requiring the vector that also contains a nucleic acid sequence encoding a SUMO-tag to be under 5000 base pairs.  
Li does not teach wherein the expression cassette further comprises a nucleic acid encoding a SUMO-tag. 
However, Peroutka similarly teaches methods for enhancing the expression and secretion of complex proteins in mammalian cells (abstract). Peroutka describes several SUMOs and through their fusion results in increased protein secretion (abstract). Peroutka teaches that the SUMOs will provide valuable tools for enhancing the expression and secretion of difficult to expression recombinant proteins in eukaryotic cells (see page 1587, column 2, paragraph 2). 
It would have been obvious to one of ordinary skill in the art to have further modified the vector to comprise a nucleic acid encoding a SUMO-tag for the advantage of enhancing the expression and secretion of recombinant proteins in eukaryotic cells as taught by Peroutka.


Claims 1-9 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Life Technologies (pShooter™ Vector (pCMV/myc vectors); published March 29, 2012), in view of Stern (Stern et al. (2007) Trends in Cell and Molecular Biology, 17 pages).
Regarding claim 1, Life Technologies teaches the pCMV/myc/cyto vector for expression in mammalian cells (pages 1 and 18).  Life Technologies teaches pCMV/myc/cyto contains a CMV promoter, a multicloning site (i.e. for inserting a nucleic acid encoding a peptide of interest), a BGH polyadenylation sequence (i.e. a 3’ UTR sequence comprising a polyadenylation sequence) (page 18).   Life Technologies teaches pCMV/myc/cyto is 4883 nucleotides (i.e., consisting of 5000 fewer nucleic acid base pairs).  Life Technologies teaches an ER signal peptide cloned into another pCMV vector upstream of the multicloning site (i.e. for inserting the nucleic acid encoding the peptide in frame with the signal peptide) (page 21).  Life Technologies teaches the ER signal peptide is 45 base pairs (page 21).  Life Technologies teaches for secretion of the target protein, one can fuse the ER signal peptide to the protein and omit the ER retention signal (page 8).   
Life Technologies does not teach a signal peptide from Gaussia luciferase.
However, Stern teaches testing a variety of signal peptides in the amount of luciferase production and observed that the most effective signal peptide was the signal peptide from Gaussia luciferase (abstract).  Stern teaches observing superior secretion in the hepatic HepG2 cell line as well as CHO cells (abstract).  Stern concluded that the selection of a signal peptide is of vital importance in the production of maximal amounts of recombinant protein in mammalian expression systems (abstract).  Stern teaches the signal peptide from Gaussia luciferase is 17 amino acids long (Table 1), which corresponds to a 51 base pair coding sequence.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pCMV/myc/cyto vector of Life Technologies by adding the signal peptide encoding the Gaussia signal peptide in-frame to a nucleic acid encoding a protein of interest for the advantage of maximizing the production of a various protein of interest in a host mammalian cell as described by Stern.   Both Life Technologies and Stern are directed to expressing proteins of interest in mammalian cells.  Because Life Technologies teaches that a signal peptide encoded by 45 base pairs can be fused to the protein of interest for secretion, one skilled in the art would have a reasonable expectation of success that the signal peptide from Gaussia luciferase, whose coding sequence is 51 base pairs, could also be cloned into the pCMV/myc/cyto vector.  The pCMV/myc/cyto vector with an additional 51 base pairs would be 4934 base pairs (i.e., 5000 of fewer base pairs).

Regarding claim 2, Life Technologies teaches pCMV/myc/cyto also comprises the Neomycin gene (i.e. a selectable marker) downstream of the SV40 promoter (page 18), which is inherently "weaker than the EF1A promoter" in mammalian cells on the basis that the instant specification teaches that “the EF1A minimal promoter is more active than the SV40” (page 30, line 19).

Regarding claim 3, Stern teaches the signal peptide from Gaussia luciferase encodes the peptide MGVKVLFALICIAVAEA (see Table 1), which is identical to instant SEQ ID NO: 1.

Regarding claims 4 and 5, for the purposes of examination, the claims are interpreted as not requiring the vector that also comprising the peptide of interest-encoding nucleic acid sequence to be under 5000 base pairs.  Life technologies teaches the pCMV/myc series of vectors are designed to express a protein of interest in mammalian cells (page 1).  Life Technologies teaches that the vectors were originally designed for expression of antibodies (i.e., mammalian proteins).  Life Technologies teaches directions for cloning a nucleic acid encoding a protein of interest in the vectors (pages 3-5).

Regarding claims 6-7, Life Technologies teaches the CMV promoter is a strong, constitutive promoter (page 1).

Regarding clams 8 and 9, Life Technologies does not teach wherein the promoter is a promoter for inducible expression. 
However, Stern teaches that through a transactivator sequence known as the Tet­regulatory element the expression of the inserted gene can be regulated (induced) by the addition of tetracycline (i.e. inducible by doxycycline) (page 8, column 1, last paragraph). 
It would have been obvious to one of ordinary skill in the art to have replaced the promoter for an inducible promoter such as the tet-regulatory element for the advantage of achieving increased control of protein expression.

Regarding claims 14, Life Technologies teaches methods for transfecting mammalian cells (pages 10 and 11).  Life Technologies teaches protein expression has been tested in CHO and COS cells (page 10).

Regarding claim 17, the limitations of a nucleic acid expression vector according to claims 1 and 2 are discussed above.  

Regarding claim 18, the features of Life Technologies’ pCMV/myc/cyto vector, which is less than 5 kb in length and includes a promoter, a 3’ UTR sequence with a polyadenylation sequence, and a multiple cloning site for inserting nucleic acid encoding a target peptide fused (i.e. in-frame) to a protein tag are discussed above as applied to claim 1.  The obviousness of inserting a nucleic acid sequence encoding the Gaussia signal peptide taught in Stern into the pCMV/myc/cyto vector is discussed above as applied to claim 1. 

Regarding claim 19, the specification does not explicitly define the term "kit". For the purposes of this rejection, the term "kit" is interpreted as merely the sum of its contents. The limitations of a vector according to claim 1 are addressed above. In addition, Life Technologies further teaches a mammalian cell and Lipofectamine 2000 for transfection (i.e. a reagent) (page 10).

Regarding claim 20, the limitations of claim 1 are addressed above.  Life Technologies further teaches methods of cloning in a nucleic acid sequence encoding a protein of interest (pages 3-5), transfecting mammalian cells (pages 10-11), and culturing the transfected cells (pages 11-12).

Regarding claim 21, Stern teaches expressing proteins in mammalian cells for the purpose of purifying the proteins (page 2, ¶2-3).  Accordingly, it would have been obvious to one of ordinary skill in the art to have purified the protein encoded by the gene of interest for the advantage of isolating the protein of interest for use in downstream applications.



Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Life Technologies (pShooter™ Vector (pCMV/myc vectors); published March 29, 2012) and Stern (Stern et al. (2007) Trends in Cell and Molecular Biology, 17 pages), as applied to claim 1 above, and further in view of Invitrogen (pcDNA™4/HisMax A, B, and C product manual by Invitrogen, published November 8, 2011).

Regarding claims 10 and 11, the teachings of Life Technologies and Stern are recited above.  For the purposes of examination, the claims are interpreted as not requiring the vector that also contains a nucleic acid sequence encoding a translational enhancer to be under 5000 base pairs.  
Life Technologies does not teach wherein the expression cassette further comprises a translational enhancer, or wherein the translational enhancer is SP163.  
However, Invitrogen's pcDNA4/HisMax plasmid vector manual describes the SP163 translational enhancer that increases expression of the recombinant protein via a cap­independent translation mechanism (see page 17).
It would have been obvious to one of ordinary skill in the art to have further modified the pCMV/myc/cyto vector to include the SP163 translational enhancer for the advantage of increasing the expression of the recombinant protein of interest as described by Invitrogen's pcDNA4/HisMax plasmid vector manual.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Life Technologies (pShooter™ Vector (pCMV/myc vectors); published March 29, 2012) and Stern (Stern et al. (2007) Trends in Cell and Molecular Biology, 17 pages), as applied to claim 1 above, and further in view of and further in view of Peroutka (Peroutka et al. (2008) Protein Science, 17: 1586-1595).

The teachings of Life Technologies and Stern are recited above.  For the purposes of examination, claim 12 is interpreted as not requiring the vector that also contains a nucleic acid sequence encoding a SUMO-tag to be under 5000 base pairs.  
Life Technologies does not teach wherein the expression cassette further comprises a nucleic acid encoding a SUMO-tag. 
However, Peroutka similarly teaches methods for enhancing the expression and secretion of complex proteins in mammalian cells (abstract). Peroutka describes several SUMOs and through their fusion results in increased protein secretion (abstract). Peroutka teaches that the SUMOs will provide valuable tools for enhancing the expression and secretion of difficult to expression recombinant proteins in eukaryotic cells (see page 1587, column 2, paragraph 2). 
It would have been obvious to one of ordinary skill in the art to have further modified the vector to comprise a nucleic acid encoding a SUMO-tag for the advantage of enhancing the expression and secretion of recombinant proteins in eukaryotic cells as taught by Peroutka.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Life Technologies (pShooter™ Vector (pCMV/myc vectors); published March 29, 2012) and Stern (Stern et al. (2007) Trends in Cell and Molecular Biology, 17 pages), as applied to claim 1 above, and further in view of and further in view of Montgomery (Montgomery and Prather Design of Plasmid DNA Constructs for Vaccines.  DNA Vaccines, Methods and Protocols (2006), Humana Press, pages 11-22).
Regarding claim 25, “wherein the vector does not comprise an F1 ori sequence or an EM7 sequence” is interpreted as requiring the absence of both EM7 and an F1 ori sequence.   Life Technologies teaches pCMV/myc/cyto does not contain an EM7 sequence (page 18).  Life Technologies teaches that pCMV/myc/cyto contains two origins of replication for bacteria, pUC origin and f1 origin (pages 1 and 16).  
Life Technologies does not teach the absence of the f1 ori in the pCMV/myc/cyto vector.
However, Montgomery teaches that for propagation in bacteria, DNA plasmids must have an origin (¶ spanning pages 11-12).  Montogomery teaches the pUC-based vectors have high copy number in bacteria (page 12, ¶1).  Montgomery teaches the f1 ori can be removed from plasmids, and should be removed if the plasmid is used for DNA vaccines (page 12, ¶2).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have further modified the pCMV/myc/cyto of Life Technologies by removing the f1 origin as taught in Montgomery because it would have amounted to a removal of an element whose function is not required by known means to yield predictable results.  Montogomery teaches the need for only one origin of replication for plasmid propagation in bacteria.  As the pCMV/myc/cyto vectors have two origins, the f1 origin is redundant with the pUC origin.  Thus, one skilled in the art would predict a pCMV vector without the f1 origin could still be propagated in bacteria.  One would have been motivated to remove the f1 origin for the purpose of using the mammalian expression vector as the basis for a DNA vaccine as taught in Montgomery.  


Response to Arguments
Applicants argue and provide objective evidence in the Affidavit filed under 37 CFR 1.132 that the REEMAC2 vector taught in Li is over 5000 base pairs (see Remarks page 7, ¶1-3).  While the evidence is persuasive for indicating the size of REEMAC2 with a target peptide of GFP is over 5000 bp, the claims are directed to a vector that does not necessarily contain the coding sequence for the target peptide.  As outlined in the rejection above (Li in view of Clonetech, Genbank and Stern), the disclosure in Li suggests that the GFP coding region was either never removed from REEMAC2 or was replaced with the coding sequence of a different peptide of interest.  The evidence provided in the Affidavit starts with the disclosed size of pEGFP-C2, which contains the nucleic acids encoding GFP.  When the size of the GFP coding sequence is deleted from the size of the plasmid indicated in the Affidavit (5417 base pairs), the size of the resulting vector would be lower than 5000 base pairs.  Applicant’s disclosure of the pPEF5.1, pPEF5.2, pPEF5.2Max and pPEF5.2PuroR do not contain the coding sequence for a protein of interest.  Thus, the closest comparison between the claimed vector and Li is REEMAC2 without the GFP coding sequence, which are both smaller than 5000 base pairs.

Applicant also argues that Li does not disclose vectors smaller than 5000 base pairs or teach how to shorten the vectors so that they smaller than 5000 base pairs.  This argument has been fully considered but is not persuasive because the REEMAC2 vector disclosed in the Li contains the nucleic acid sequence for the target peptide as described in the preceding paragraph.  Starting with the pEGFP-C2 map disclosed in Clonetech, one skilled in the art would recognize how to remove the GFP coding sequence, thereby reducing the vector to below 5000 base pairs, and replace it with a nucleic acid sequence encoding a different protein of interest.

Conclusion
Claims 22 and 24 remain allowable for the reasons discussed in the Office Action mailed November 3, 2020 on page 12.   Claims 1-12, 14-21 and 25 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636